Citation Nr: 1045298	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from November 1948 to January 1950 and from 
January 1950 to September 1951.  The Veteran died in February 
2007.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (the RO).  

The appellant and her daughter testified at a Travel Board 
hearing which was chaired by the undersigned at the Huntington RO 
in August 2009.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

This claim was previously remanded by the Board in October 2009 
for further procedural and evidentiary development.  As will be 
discussed further below, such development has been completed and 
the appellant's claim has been returned to the Board for 
appellate proceedings.  

Preliminary Consideration

During the pendency of the claim on appeal herein, the RO granted 
the appellant's claim for DIC benefits pursuant to 38 U.S.C. § 
1151 in a October 2009 rating decision.  

The Board notes that VA burial benefits under 38 U.S.C. § 2307 
cannot be premised on an award of DIC benefits under 38 U.S.C. § 
1151, but may be awarded to the family of the Veteran who died as 
the result of service-connected disability.  See 38 U.S.C.A. § 
2307 (West Supp. 2010).  The Court has specifically addressed 
this matter in it decision in Mintz v. Brown, 6 Vet. App. 277, 
282-83 (1994) (holding that VA burial benefits under 38 U.S.C. § 
2307 cannot be premised on an award of DIC benefits under 38 
U.S.C. § 1151).  

Accordingly, the appellant's claim for service connection for 
cause of the Veteran's death in not a moot issue and will be 
decided herein.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2007; the death certificate 
lists his immediate cause of death as cardiopulmonary arrest due 
to lung cancer with distant metastases; chronic obstructive 
pulmonary disease (COPD), benign prostatic hypertrophy, 
depression, hypertension, gastroesophageal reflux disease (GERD) 
and anemia were listed as underlying causes.  

2.  At the time of the Veteran's death, service connection was 
established for PTSD and a residual scar from a shell fragment 
wound of the right leg.

3.  The competent evidence fails to demonstrate that lung cancer 
with distant metastases, was incurred during the Veteran's 
military service or is otherwise related to an injury, disease, 
or event of service.

4.  The competent evidence does not establish that the Veteran's 
service-connected PTSD affects a vital organ or is of such nature 
that it can be considered a contributory cause of his death; the 
competent evidence fails to show that the Veteran's PTSD caused 
or aggravated the breathing such that it lent or aided in his 
respiratory decline and the production of death.

5.  The competent medical evidence of record does not establish 
that the Veteran's use of tobacco products after service was the 
result of the service-connected PTSD.  

6.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of the 
Veteran's death, nor did a service-connected disability hasten 
death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims 
file.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The appellant 
must not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

In October 2009, the Board remanded the appellant's claim to (1) 
provide the appellant with complete notice of the Veteran's 
Claims Assistance Act of 2000, to include the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), (2) obtain the 
Veteran's VA treatment records from the VA facility in Logan, 
West Virginia, (3) obtain the Veteran's VA treatment records 
dated from July 2000 to March 2004 which were not already 
associated with the Veteran's VA claims file, (4) obtain a VA 
medical opinion addressing the appellant's contention that the 
Veteran's service-connected PTSD contributed to his death and (5) 
readjudicate the appellant's claim in light of the evidence of 
record.  

The AMC sent the appellant complete VCAA notice, to include Hupp-
compliant notice in December 2009.  The Veteran's VA treatment 
records dated from 2000 to 2004 were printed and associated with 
the Veteran's VA claims file in December 2009.  In March 2010, 
the AMC obtained the Veteran's VA treatment records from the VA 
facility in Logan, West Virginia.  These records were also 
associated with the VA claims file.  The VA Appeals Management 
Center (AMC) requested an opinion in March 2010 addressing the 
issue on appeal.  In April 2010, the Veteran's complete VA claims 
file was reviewed by a VA physician and, as will be discussed 
below, an adequate opinion was provided.  A report of the April 
2010 VA opinion has been associated with the VA claims file.  The 
appellant's claim was readjudicated in a April 2010 SSOC.  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The VCAA

The VCAA imposes certain duties upon VA to notify the claimant of 
the shared obligations of the claimant and VA in developing his 
or her claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2010); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the appellant was provided with a VCAA notification 
letter in December 2009, subsequent to the initial unfavorable 
decision issued in September 2007.  Although this notice did not 
precede the initial adjudication of the appellant's claim, the 
later notice was followed by a subsequent readjudication, the 
April 2010 SSOC, thereby curing the defective notice error.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board observes that the VCAA notice informed the appellant of 
the type of evidence necessary to establish service connection 
for the cause of the Veteran's death, how VA would assist her in 
developing her claim, and her and VA's obligations in providing 
such evidence for consideration.

With regard to the notice requirements under Dingess/Hartman, the 
appellant was provided notice as to disability ratings and 
effective dates in the December 2009 VCAA letter.  However, since 
the Board herein concludes that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
assignment of disability ratings and effective dates are rendered 
moot.

The Board notes that, while the appeal was pending, the Court 
issued a decision with regard to the content of VCAA notices 
relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp¸ the Court held that a notice with regard to a 
claim for DIC benefits must include (1) a statement of the 
conditions (if any) for which the Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected disability and (3) a 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  Additionally, if the claimant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the claimant of how to substantiate the assertion, taking 
into account the evidence submitted in connection with the 
application.

As noted above, the Board specifically remanded the appellant's 
claim for complete VCAA notice, to include the Court's decision 
in Hupp, in October 2009.  The appellant was provided a Hupp-
compliant VCAA letter in December 2009.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of the appellant's claim and obtaining a VA opinion.  The 
Veteran's service treatment records, VA outpatient treatment 
records and private treatment records identified by the Veteran 
and the appellant have been obtained to the extent possible.  The 
appellant has at no time referenced any additional records which 
may be in existence that are not associated with the Veteran's VA 
claims file.  Additionally, the RO obtained a VA opinion 
addressing the appellant's specific assertion that the Veteran's 
service-connected PTSD contributed to his demise.  

With regard to the VA opinion, the Board notes that once VA 
undertakes to obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the April 2010 VA 
examiner reviewed the claims file and noted relevant documents in 
service treatment records and post-service treatment evidence 
prior to offering a nexus opinion.  The opinion was fully 
reasoned and is congruent with the medical evidence of record.  
Therefore, the Board finds that this opinion provides an adequate 
basis for deciding the claim.  See 38 C.F.R. § 4.2 (2010).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the appellant's 
claim without further development and additional efforts to 
assist or notify the appellant in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant).  Therefore, the Board determines that the appellant 
will not be prejudiced by the Board proceeding to the merits of 
the claim.

Service Connection for the Cause of the Veteran's Death

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the 
issue of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the primary cause 
of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  See 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury that primarily caused death.  
See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- connected 
condition was of such severity as to have a material influence in 
accelerating death.  See 38 C.F.R. § 3.312(c)(4).

The Veteran died in February 2007.  The death certificate lists 
the cause of death as cardiopulmonary arrest and the underlying 
causes as lung cancer with distant metastases, COPD, benign 
prostatic hypertrophy, depression, hypertension, GERD and anemia.  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Malignant tumors can be 
service-connected on such a basis.  

The Veteran's service treatment records are negative for a 
diagnosis of or treatment for lung cancer.  Indeed, the appellant 
does not assert that the Veteran suffered from such during his 
service.  The competent medical evidence of record reflects that 
the Veteran was first diagnosed with lung cancer in August 2006, 
nearly 55 years after his separation from service.  Therefore, 
the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not for 
application.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  As there is no indication in the 
record of treatment for lung cancer, in light of the lack of any 
relevant history reported between the Veteran's date of discharge 
and date of lung cancer symptomatology, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

The Board notes that, in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
disability years after service is too remote from service to be 
reasonably related to service.  See 38 C.F.R. §§ 3.307, 3.309.  
See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

At the time of the Veteran's death, service connection had been 
established for PTSD rated as 50 percent disabling from October 
2, 1998 and a residual scar from a shell fragment wound of the 
right leg rated as 10 percent disabling from August 11, 2000.  A 
combined rating of 60 percent was also in effect from August 11, 
2000.

The appellant has alleged that the Veteran's service-connected 
PTSD, listed on the death certificate as an underlying cause of 
the Veteran's death and denominated as "depression" contributed 
substantially to the Veteran's death.  See the VA hearing 
transcript at page 4.  

As noted elsewhere in this decision, the Board remanded the 
appellant's claim in October 2009 to, in part, obtain a VA 
opinion concerning the relationship, if any, between the 
Veteran's service-connected PTSD and his fatal lung cancer.  
After a thorough review of the Veteran's complete VA claims file, 
the April 2010 VA examiner opined:  

"It is less likely than not the Veteran's 
PTSD contributed substantially or 
materially to [the Veteran's] death, 
combined to cause death, or aided or lent 
assistance to the production of his death.  
There is no evidence of debilitating 
effects and general impairment of health 
due to PTSD to an extent that would render 
the Veteran materially less capable of 
resisting the effects of cardiopulmonary 
arrest or lung cancer."

See the April 2010 VA opinion.  

The April 2010 VA examiner also opined that the Veteran's fatal 
lung cancer was more likely than not a "direct result" of his 
70 years of cigarette smoking.  

A disability or death will not be service connected on the basis 
that it resulted from injury or disease attributable to a 
Veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, however, 
is not precluded where the disability or death resulted from a 
disease or injury that is otherwise shown to have been incurred 
or aggravated during service.  38 C.F.R. § 3.300(b)(1).  For 
purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis other 
than the Veteran's use of tobacco products during service.  Id.  

In VAOGCPREC 6-2003 (October 28, 2003), the General Counsel 
determined that neither 38 U.S.C. § 1103(a) nor VA's implementing 
regulations at 38 C.F.R. § 3.300 bar a finding of secondary 
service connection for a disability related to the Veteran's use 
of tobacco products after the Veteran's service, where that 
disability is proximately due to a service-connected disability 
that is not service-connected on the basis of being attributable 
to the Veteran's use of tobacco products during service.  The 
General Counsel further held that adjudicators must resolve (1) 
whether the service-connected disability caused the Veteran to 
use tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected disability 
was a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred but 
for the use of tobacco products caused by the service-connected 
disability.  If these questions are answered in the affirmative, 
the secondary disability may be service-connected.  VAOGCPREC 6- 
2003 (October 28, 2003).

However, the appellant has presented no competent medical 
evidence demonstrating that lung cancer would not have occurred 
but for the use of tobacco products.  However, even assuming for 
the sake of argument that tobacco use caused the Veteran's lung 
cancer, the appellant has presented no competent medical evidence 
demonstrating that the Veteran's tobacco use was a result of his 
service-connected PTSD.  

Therefore, the Veteran's tobacco use has not been shown by 
competent medical evidence to be related to a service-connected 
disability, and, in turn, means that the appellant cannot link 
the Veteran's death due to lung cancer to his military service or 
a service-connected disability via his tobacco use.  38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. at 448.  

In sum, the evidence of record contains no probative finding that 
the Veteran's service-connected PTSD neither substantially or 
materially contributed to the Veteran's death, combined to cause 
death, or aided or lent assistance to the production of his 
death.  The appellant has so asserted, and the Board has 
considered her assertions on this matter.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
appellant is competent to give evidence about what she 
experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
lay person without the appropriate medical training or expertise, 
the appellant simply is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter as it is 
presented in this case.  Consequently, the assertions of the 
appellant in this matter simply does not constitute persuasive 
evidence in support of the her claim.

Unfortunately, there is nothing in the medical and other evidence 
of record which indicates that the Veteran's lung cancer is 
related to an incident, disease, or injury incurred during 
military service or that the Veteran's service-connected PTSD 
contributed substantially or materially to the Veteran's death, 
combined to cause death, or aided or lent assistance to the 
production of his death.  The Board is prohibited from making 
conclusions based on its own medical judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, absent any 
competent evidence suggesting even a possible relationship 
between lung cancer and service or his service-connected PTSD, 
the Board concludes that a preponderance of the evidence is 
against a finding that the Veteran's lung cancer was related to 
his military service or that his service-connected PTSD 
contributed substantially or materially to the Veteran's death, 
combined to cause death, or aided or lent assistance to the 
production of his death.

The Board is sympathetic to the appellant's loss of her husband, 
but it must rely on the competent medical evidence in making its 
determination.  See Colvin, 1 Vet. App. at 175.  In the present 
case, such evidence shows that the Veteran developed lung cancer 
nearly 55 years following his separation from active military 
service; there is no competent evidence which indicates that his 
lung cancer is related to his military service or that his 
service-connected PTSD contributed substantially or materially to 
his death, combined to cause death, or aided or lent assistance 
to the production of his death.  Such disease ultimately led to a 
cardiopulmonary arrest and his death in February 2007.  
Therefore, as a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death, the benefit of the doubt rule does 
not apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


